J-S46021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: JERMAINE GRANT                  :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: JERMAINE GRANT              :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 1686 EDA 2019

                 Appeal from the Order Dated June 4, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-MD-0007198-2018


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY SHOGAN, J.:                        Filed: March 11, 2021

     Appellant, Jermaine Grant, appeals pro se from the order entered in the

Court of Common Pleas of Philadelphia County on June 4, 2019, denying his

motion for return of property.   Because jurisdiction properly lies with the

Commonwealth Court of Pennsylvania, we transfer this appeal.

     On October 9, 2018, Appellant filed a motion for return of property

requesting the return of $2,180.00 that was seized as evidence at the time of

his arrest on May 16, 2013. Motion, 10/9/18. On October 23, 2014, Appellant

was acquitted of the narcotics charges related to the arrest.     Trial Court

Opinion, 10/29/19, at 1. On March 5, 2019, the Commonwealth filed a motion

to dismiss Appellant’s request. The trial court denied Appellant’s motion on

June 4, 2019.    In reaching its determination, the trial court relied upon

Commonwealth v. Allen, 107 A.3d 709 (Pa. 2014) (“Allen II”), an appeal
J-S46021-20


from a Commonwealth Court decision involving a motion for return of

property. Appellant filed this timely appeal from the trial court’s decision.

       Prior to addressing this appeal, we consider whether the Commonwealth

Court has jurisdiction over this matter. See Blount v. Philadelphia Parking

Authority, 965 A.2d 226, 229 (Pa. 2009) (stating that a reviewing court may

raise the issue of whether the court has subject matter jurisdiction over an

action sua sponte).       The Commonwealth Court has explained that actions

involving a petition for return of property, although “quasi-criminal in

character,” are civil proceedings. Commonwealth v. Allen, 59 A.3d 677,

679 (Pa. Cmwlth. 2012) (“Allen I”), aff’d but criticized, 107 A.3d 709 (Pa.

2014).1 As such, this appeal implicates claims within the jurisdiction of the

Commonwealth Court. See In re One 1988 Toyota Corolla (Blue Two-

Door Sedan) Pa. License TPV 291, 675 A.2d 1290, 1296 (Pa. Cmwlth.

1996) (holding that the Commonwealth Court has the authority to hear

appeals from orders disposing of motions for the return of property).

       The Commonwealth Court routinely reviews decisions involving petitions

for the return of property. See Allen I, 59 A.3d 677 (affirming dismissal of



____________________________________________


1 We note that in Allen II, our Supreme Court criticized Allen I, holding that
the Commonwealth Court erred by relying “on a statute of limitations analysis
to resolve the timeliness" of the motion filed by the appellant, concluding
instead that the “failure to file a return motion during the pendency of the
criminal charges against him or within thirty days following dismissal of the
charges result[ed] in waiver, precluding review of his stand-alone return
petition.” Allen II, 107 A.3d 709, 718.

                                           -2-
J-S46021-20


motion for return of property); Commonwealth v. Perez, 941 A.2d 778 (Pa.

Cmwlth. 2008) (affirming denial of a motion for the return of seized property);

In re One 1988 Toyota, 675 A.2d 1290 (affirming the denial of the

appellant’s motion to return an automobile and granting the Commonwealth’s

petition to have the automobile forfeited as derivative contraband). As noted

above, our Supreme Court’s decision in Allen II, 107 A.3d 709, the case relied

upon by the trial court in reaching the instant determination, is an appeal from

a Commonwealth Court decision. As we have long stated, “[W]e should be

most cautious in assuming jurisdiction over matters that properly belong

before the Commonwealth Court.” Lara, Inc., v. Dorney Park Coaster Co.,

Inc., 534 A.2d 1062, 1066 (Pa. Super. 1987).         Hence, we conclude that

jurisdiction properly lies with our sister court, and we transfer this appeal to

the Commonwealth Court. Pa.R.A.P. 752(a).2

       Appeal transferred to Commonwealth Court. Jurisdiction relinquished.




____________________________________________


2 “The Superior Court and the Commonwealth Court, on their own motion or
on application of any party, may transfer any appeal to the other court for
consideration and decision with any matter pending in such other court
involving the same or related questions of fact, law or discretion.” Pa.R.A.P.
752(a).

                                           -3-
J-S46021-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/21




                          -4-